Tuck, J.,
delivered the opinion of this court.
A minor having been brought before the orphans court, for the purpose of being apprenticed, under the act of 1793, ch. 45, the appellant, who had possession of the child, appeared and offered to give bond for her due and comfortable maintenance, in pursuance of the last proviso of \he second section of that act. Upon taking evidence and consideration of the case, the court refused this application, and bound the child to the appellee, from which order this appeal was entered.
It is supposed, that the words of the act of Assembly make it the imperative duty of the orphans courts to place such children under the care of any person who may oiler the necessary bond, and that they can exercise no judgment in the matter; and this demand, it is said, must be gratified without reference to the character of the party. To this we cannot assent. It is to be observed, that the acts of Assembly, in relation to the care and custody of infants, were passed for their beuefil, and not to promote the views of those who may seek to obtain possession of their persons; and this jurisdiction has been confided to the sound discretion of the orphans courts. As was said in a case of guardianship, the orphans court may make an injudicious choice, but it is not probable that the Court of Appeals could make a better one, (Compton vs. Compton., 2 Gill, 241,) and the principle applies equally here.
The words of the act must be interpreted to mean, any person suitable for the performance of the duties imposed by the condition of the bond. The present record illustrates the correctness of this construction. It is shown that the appellant is a very improper person to take charge of a female infant. And yet, in a controversy between her and a relative of the child, competent in point of character and means, who, with the approbation of the mother, seeks to rescue her from the example of corrupt and vicious associations, we are told that the appellant,, a stranger in blood, may, as matter of right, *500claim that she shall remain under this contaminating influence, to be brought up, most probably, in the courses of life .which the appellant appears to have followed. This surely would be to defeat the ends for which this act was passed, which were to afford necessary instruction, and to prevent such persons from becoming useless and depraved members of society, and was justly discountenanced by the court below.

Appeal dismissed.